DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
May 28, 2019
November 25, 2019
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Brown on .
IN THE CLAIMS
Claim , Line , after the phrase “" the phrase –  -- has been inserted.
Claim , Line , after the phrase “" the phrase --  -- has been deleted.
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed limitations.  The prior art fails to show or reasonably teach in combination the claimed limitations drawn to:
"." in Claim .
Instant Claim 1 enables opportunities to optimize adjustment for optimum steering properties which indicate the relationship between the steering torque which should be input by the driver and the steered angle of the steered wheels output from a steering device for the steering torque by adjusting an input torque fundamental component without the need for adjusting the input torque fundamental component and another component in consideration of each other to optimize steering properties and transfer the road surface information to the driver in a non-obvious and advantageous manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminology
The Examiner notes that the following terms are utilized in Applicant’s specification as follows:
 - A force that rotates the steering wheel which is a control amount for performing feedback control so as to bring the steering torque Th to the torque command value Th*, on the basis of the torque deviation ΔT. Specifically the input torque fundamental component Tb* is computed as the sum of respective output values from a proportional element, an integral element, and a differential element that receive the torque deviation ΔT as an input. (See PgPub: ¶¶) 
 -The steering portion includes a steering shaft to which a steering wheel is fixed, and a steering-side actuator that can apply a steering reaction force to the steering shaft. (See PgPub: ¶¶) 
 – A circuit that computes a target steering angle θh* on the basis of the vehicle speed V, the steering torque Th, the input torque fundamental component Tb*, and the reaction force component Fir. (See PgPub: ¶¶0050, 0054) 
 - a target value for the steering reaction force, on the basis of execution of angle feedback control in which the steering angle is caused to follow the target steering angle. A value torque Ts* on the basis of the steering angle θh and the target steering angle θh*.  (See PgPub: ¶¶) 
 - which is a target value for a steering angle of a steering wheel coupled o the steering portion, on the basis of the input torque fundamental component. target steering angle θh* utilizing a model (steering model) formula that correlates input torque Tin*, which is a value obtained by adding the steering torque Th to the input torque fundamental component Tb* and subtracting the reaction force component Fir there (See PgPub: ¶¶) 
 – Control which causes the steering angle to follow the target steering angle (See PgPub: ¶¶) 
Conclusion
It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. REINBOLD whose telephone number is (313)446-6607.  The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, LOGAN KRAFT can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/S.A.R./           Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                       
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747